Title: From George Washington to Burwell Bassett, 9 August 1773
From: Washington, George
To: Bassett, Burwell



Dear Sir,
Mount Vernon Augt 9th 1773

As I wrote to you by the last Post, and nothing New has happend since, this Letter only serves to cover the Inclosed to Mrs Bassett. The Horse Abel left here, is got quite well of his Lameness, but not recoverd of an exceeding swelld, & sore back which he received in coming up—This, and the boy telling me you did not work, or put him to any particular kind of Service, is the Reason why I have not sent him down before—If he is wanted, please to let me know by the Post & I will contrive him down to you before we may come ourselves, as it will be in October before this can happen—I hope this Letter will find Mrs Bassett in better health, & more composed under her losses, than when you wrote last—My best wishes ⟨atten⟩d her, yourself & Family, as also Mrs Dandridge & other Friends, and I am Dr Sir Yr Most Affecte Friend & Servt

Go: Washington

